By the Court.
The vote of the town of East Windsor, as recited at large in the declaration, and on which this action is brought, appears by the declaration to be made and passed with reference to a resolution of the general assembly of this state, held at Middletown in December A. D. 177 6, and on the same proposals and conditions contained in said resolve of assembly, which is also recited at large in the declaration, in and by which it is resolved, that all able-bodied noncommis-sioned officers and soldiers, who then had or should speedily enlist into either of the battalions ordered by the assembly of this state to be raised in this state, for the term of the then present war, or for the term of three years from their enlistment, unless sooner discharged, should be entitled to have and receive the additional premium of £10 'in addition to the *533premium, wages and encouragement offered and given by tbe continental Congress.
Tbe declaration tben goes on and states, that on or about tbe 6th of May A. D. 1777, tbe said Foster, being an inhabitant of East Windsor, did enlist into Ca.pt. Blackman’s company, in Ool. Henry Sherbum’s regiment, according to. tbe proposals of tbe general assembly of this state, but doth not allege that be enlisted according to tbe proposals contained in tbe same resolve of assembly, referred to in said vote of tbe town of East Windsor.
Nor is it alleged or averred in tbe declaration, that Ool. Henry Sherburn’s regiment was one of tbe regiments or battalions ordered by tbe assembly of this state to be raised in this state, which is an essential part of tbe proposals in said resolve of assembly, to entitle a soldier to receive tbe additional bounty of £10 from tbe state, or tbe bounty from tbe town of East Windsor, which was offered on tbe same proposals and conditions contained in, said resolve of assembly, and extends to none but such, men as enlisted into tbe battalions ordered by tbe assembly of this state to be raised in tbe state.
Tbe declaration therefore states no sufficient grounds to entitle said Foster to receive tbe bounty demanded, and is therefore ill and insufficient on demurrer.
Tbe plea of the defendants in said original action, viz. That said Foster was procured and hired by Cleaveland and Payne to enlist into one of the continental battalions, tben to be raised in this state according to another act of assembly of this state, is a sufficient answer to said declaration and ought on demurrer to have been so adjudged by .said Court of Common Pleas and by tbe Superior Court.